Simmons, Justice.
Albert Thomas was indicted, tried and convicted of the murder of his wife. He made a motion for a new trial upon twelve grounds, which was overruled by the court, and he excepted. We deem it unnecessary to deal with these grounds seriatim.
1. In regard to the 1st and 2d grounds of the original motion, we think it is sufficient to say that we have carefully read and considered every word of the evidence sent up in this record, and we believe the evidénce was sufficient to authorize the verdict of the jury.
2. The first six grounds of the amended motion complain of certain charges of the court, set out therein, as being erroneous. We do not think- the charges complained of, when taken in connection with the whole charge, contain any such material error as would authorize us to grant a new trial in this ease. The whole charge was a fair, full and able exposition of the law of murder, and presented the issues fairly to the jury.
8. The 7th ground of the amended motion complains that the court erred in refusing to charge, as requested by defendant, that if the jury had any reasonable doubts as to whether or not the. confessions were voluntarily made, they must reject them. The 8th ground of the amended motion complains that in lieu of defendant’s request to charge, the court gave the following : “Instead of that, I charge you, gentlemen of the jury, that you are honestly to conclude, under the evidence before you, whether these confessions were freely and fairly made. If they were, take them into your consideration; if not, reject them from your consideration.” There was no error, in our opinion, in refusing to give *619the charge as requested, and in giving instead the one set out in the 8th ground. This same point was made in the case of Carr v. State, decided at this term of the court, in which we held that there was no error in refusing to give the charge requested or in giving a charge in substance like the one in this case, and that the court wrns correct in leaving to the jury to determine, from the whole facts, whether the confessions were freely and voluntarily made. See that case and authorities there cited. 84 Ga. 250.
4. The 9th ground of the amended motion excepts to the entire charge of the court, and of course we cannot consider an exception of this kind.
5. The 10th ground of the amended motion complains that the court erred in not excluding from the jury the testimony of Black and Gray as to the confession. There was no error in allowing these witnesses to testify to a confession made by the defendant. 'Prima facie, the confession was admissible, and the court left it to the jury, under proper instructions, to determine whether the confession was freely and voluntarily made or hot. Judgment affirmed.